Filed 2/8/16 P. v. Perkins CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
    publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                              publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                                DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064250

v.                                                                       (Super.Ct.No. FSB1501128)

MICHAEL PERKINS,                                                         OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Kendall Dawson Wasley, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Michael Perkins was charged by felony complaint with

battery on a nonprisoner by a prisoner (Pen. Code,1 § 4501.5, count 1) and possession

of a wireless communication device in a local correctional facility (§ 4575, subd. (a),

count 2). It was also alleged that defendant had three prior strike convictions.

(§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i).) On June 9, 2015, the court added

count 3, resisting an officer (§ 69), on motion by the People. Pursuant to a plea

agreement, defendant pled no contest to count 3. The parties stipulated that the police

reports and felony complaint contained a factual basis for the plea. The court

dismissed the remaining counts and allegations. In accordance with the plea

agreement, the court sentenced defendant to eight months in state prison, consecutive

to any other sentence he was currently serving, with zero credits.

         Defendant filed a timely notice of appeal. We affirm.

                                FACTUAL BACKGROUND

         Defendant was an inmate at Oak Glen Conservation Camp. On March 1, 2015,

a correctional officer saw him talking on a cell phone, using a wireless headset device.

She ordered him to hand the device to her. Defendant put it in his mouth and quickly

proceeded toward her. The officer put her hands up to keep distance between herself

and defendant by pushing him in the chest. Defendant used his weight and strength to




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                               2
push her back about three feet. He then ran outside to the back fence and threw the

headset device and cell phone over the fence.

                                     DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement

of the case and a few potential arguable issues: (1) whether defendant’s plea was

knowing and voluntary, and whether it can be challenged without a certificate of

probable cause; (2) whether there was a proper factual basis for the plea; and

(3) whether the sentence was authorized by law. Counsel has also requested this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief,

which he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               HOLLENHORST
                                                         Acting P. J.


We concur:


MILLER
                       J.


CODRINGTON
                       J.




                                      4